Title: From James Madison to Robert R. Livingston, 29 June 1804
From: Madison, James
To: Livingston, Robert R.



Sir.
Department of State June 29th. 1804.
In my letter of the 7th. February I intimated that if your desire of returning to the United States required it, the letter of leave with which you were provided, though calculated for another event, might be made subservient to this purpose, and the expectation that you would charge a trust worthy person with our affairs as is usual on such occasions. Genl. John Armstrong of New York, being designed to succeed you is now in this City and intends to sail for France by the 1st. of August or even before, if a passage and other personal circumstances should be found to admit of it. In announcing this appointment, which, if my letter finds you at Paris, may possibly have some influence upon the time of your departure, it has been thought proper to transmit a fresh letter of leave to be used in preference to the other when you shall see fit. With it you will present to the First Consul such assurances as are usual on similar occasions and may best express the sincerity of our friendship for the French Republic. I have the honor to be, very respectfully, Sir, Your most obedt. Servt.
James Madison
